        Case 2:19-cv-12926-EEF-JCW Document 1-3 Filed 10/03/19 Page 1 of 13




                                     STATE OF LOUISIANA

                                    CIVIL DISTRICT COURT

                                      PARISH OF ORLEANS

JAMES LEOMA GADDY              *                        DOCKET NO. 2018-9487
                               *
VS.                            *                        DIVISION F
                               *
TAYLOR-SEIDENBACH, INC., ET AL *                        SECTION 7

FILED:_________________________ DEPUTY CLERK:_____________________________

                           ETHYL CORPORATION’S
             ANSWER TO PLAINTIFFS’ FIRST SUPPLEMENTAL PETITION,
                  CROSS-CLAIMS, AND THIRD-PARTY DEMAND

         Defendant, Ethyl Corporation (“Ethyl”) responds to Plaintiffs’ First Supplemental

Petition for Damages (“Supplemental Petition”), and denies each and every allegation contained

therein except such as may hereafter be specifically admitted:

                                           EXCEPTIONS

                                                   1.

         Ethyl adopts, re-avers, and re-alleges, as if copied herein, in extenso, all of the exceptions

set forth in its Answer to Plaintiff’s Original Petition for Damages (“Original Petition”).

                 ANSWER TO PLAINTIFFS’ SUPPLEMENTAL PETITION

                                                   2.

         And now, in further responding to Plaintiffs’ Supplemental Petition, Ethyl answers as

follows:

                                                   3.

         The allegations contained in the unnumbered, introductory paragraph of Plaintiffs’

Supplemental Petition require no response on behalf of Ethyl. Nevertheless, to the extent a

response may be required, the allegations are denied for lack of sufficient information to justify a

reasonable belief therein. Ethyl specifically denies the allegations to the extent they imply liability

on the part of Ethyl.

                                                   4.

         The allegations contained in Paragraph 1.1 of Plaintiffs’ Supplemental Petition are denied

for lack of sufficient information to justify a reasonable belief therein. Ethyl specifically denies


                                              Page 1 of 13
92644
        Case 2:19-cv-12926-EEF-JCW Document 1-3 Filed 10/03/19 Page 2 of 13




the allegations to the extent they imply liability on the part of Ethyl.

                                                   5.

         The allegations contained in Paragraph 1.2 of Plaintiffs’ Supplemental Petition were

previously answered and require no further response on behalf of Ethyl. Nevertheless, to the extent

a response may be required, Ethyl adopts, re-avers, and re-alleges its previously set forth responses

and Ethyl specifically denies the allegations to the extent they imply liability on the part of Ethyl.

                                                   6.

         The allegations contained in Paragraph 1.3 of Plaintiffs’ Supplemental Petition constitute

conclusions of law and, as such, require no response on behalf of Ethyl. Nevertheless, to the extent

a response may be required, the allegations are denied to the extent they imply liability on the part

of Ethyl. The remaining allegations are denied for lack of sufficient information to justify a

reasonable belief therein.

                                                   7.

         The allegations, statements, and conclusions contained in the prayer and unnumbered, final

paragraph of Plaintiffs’ Supplemental Petition are denied.

                       AFFIRMATIVE DEFENSES & RESERVATIONS

         And now, in further responding to Plaintiffs’ Supplemental Petition, Ethyl avers as follows:

                                                   8.

         Ethyl adopts, re-avers, and re-alleges, as if copied herein, in extenso, all of the affirmative

defenses set forth in its Answer to Plaintiff’s Original Petition.

                                                   9.

         Ethyl adopts all, if any, affirmative defenses and exceptions that may apply to Ethyl and

are not specifically set out in its Answers to Plaintiffs’ Original and Supplemental Petitions, but

may be asserted by any other Defendant in this case at any time during the course of this litigation.

                                                   10.

         Ethyl reserves the right to assert additional affirmative defenses and file additional answers,

third-party petitions, counter-claims, and cross-claims as they become evident during the course

of this litigation.




                                               Page 2 of 13
92644
        Case 2:19-cv-12926-EEF-JCW Document 1-3 Filed 10/03/19 Page 3 of 13




                                           CROSS-CLAIM

         And now, in accordance with La. Code of Civil Proc. art. 1031, et seq., Ethyl, a Defendant

in the above-captioned suit, appears as Plaintiff-in-Cross-Claim and avers as follows:

                                                   11.

         Plaintiff, James Leoma Gaddy (“Plaintiff”), filed a Petition for Damages seeking damages

for injuries he allegedly sustained as a result of his alleged exposure to asbestos.

                                                   12.

         Plaintiff’s alleged heirs subsequently filed a First Supplemental Petition substituting

themselves as Plaintiffs’ following Plaintiff’s death.

                                                   13.

         Ethyl has been named as a Defendant by Plaintiffs in this, the above-captioned, case.

                                                   14.

         Ethyl denies any and all liability in this case.

                                                   15.

         Alternatively, while denying any and all liability, Ethyl is entitled to virile share

contributions from and/or application of comparative fault of the Defendants-in-Cross-Claim for

any and all amounts for which Ethyl may be cast in judgment and virile share credits or set-offs

with respect to the Defendant-in-Cross-Claim should it settle Plaintiffs’ claims.

                                                   16.

         Made Defendants-in-Cross-Claim herein are the following entities:

             A. Taylor-Seidenbach, Inc., individually (“Taylor-Seidenbach”), is a domestic

                 corporation which is licensed to do business in Louisiana; and

             B. Owens-Illinois, Inc. d/b/a O-I (“Owens-Illinois”), a foreign corporation which is

                 not licensed to do business in Louisiana;

                                                   17.

         Ethyl adopts herein by reference as though set forth in extenso all of Plaintiffs’ allegations

against Taylor-Seidenbach and Owens-Illinois as asserted in Plaintiffs’ Petitions insofar as they

assert the fault, negligence, strict liability, and other bases of liability against Taylor-Seidenbach

and Owens-Illinois.


                                               Page 3 of 13
92644
        Case 2:19-cv-12926-EEF-JCW Document 1-3 Filed 10/03/19 Page 4 of 13




                                                  18.

         Ethyl expressly and affirmatively disavows any claims against Taylor-Seidenbach and

Owens-Illinois based on intentional torts.

                                    THIRD-PARTY DEMAND

         And now, in accordance with La. Code of Civil Proc. art. 1031, et seq., Ethyl appears as

Third-Party Plaintiff and avers as follows:

                                                  19.

         Ethyl is a foreign corporation, licensed to do business in Louisiana, incorporated under the

laws of the State of Virginia, and with its principal place of business in Virginia.

                                                  20.

         Made Third-Party Defendants herein are the following:

                                Employer/Premise Owner Defendants

            A. Enable Midstream Partners, LP as the successor-in-interest to Arkla Chemical

                Corporation and Arkansas Louisiana Chemical Corporation, a foreign limited

                partnership which is licensed to do business in Louisiana;

            B. Centerpoint Energy Resources Corp as the successor-in-interest to Arkla, Inc.

                and/or Noram Energy Corp. and/or RRI Energy, Inc., a foreign corporation which

                is licensed to do business in Louisiana;

            C. RRI Energy Services, LLC as the successor-in-interest to RRI Energy, Inc. and/or

                Noram Energy Services, Inc.

   Asbestos Miners/Manufacturers/Sellers/Suppliers/Distributor/Contractor Defendants

            D. Taylor-Seidenbach, Inc. as the successor-in-interest to Taylor Contracting and

                Supply Company, Inc., a domestic corporation which is licensed to do business in

                Louisiana.

            E. ICF International, Inc. as the successor-in-interest to Kaiser Engineers, Inc.

                (“ICF International”), which is a foreign corporation not licensed to do business

                in Louisiana.

                                          Johns-Manville

            F. The Manville Trust, as successor-in-interest to Johns-Manville Corporation


                                              Page 4 of 13
92644
        Case 2:19-cv-12926-EEF-JCW Document 1-3 Filed 10/03/19 Page 5 of 13




                (“Johns-Manville”), which is a foreign corporation and may be served via the

                Louisiana Long Arm Statute.

                                                  21.

         Ethyl has been named as a Defendant in this case in connection with the alleged exposure

of Plaintiff, James L. Gaddy, to injurious levels of asbestos during his years of employment from

1955 to 1960 at Ethyl’s Baton Rouge, Louisiana facility, which exposures Plaintiff alleges

occurred by or through the fault of Ethyl.

                                                  22.

         Ethyl denies any and all allegations of fault and liability. Ethyl also denies any allegation

asserted against Ethyl in the principal demand regarding Plaintiff’s alleged exposure, contraction,

or causation of any asbestos-related injury or disease. Ethyl further denies any and all liability to

Plaintiff and any and all other parties in this case.

                                                  23.

         In the alternative, while denying all liability, if Ethyl is found to be liable, Ethyl asserts

that it is entitled to virile share contributions, reductions, credits, and/or set-offs from the Third-

Party-Defendants named herein for any and all amounts for which Ethyl may be cast in judgment,

as well as from any other Co-Defendants cast in judgment, and credits and/or set-offs for the virile

shares of any and all persons and entities with whom Plaintiffs have settled or may settle.

                                                  24.

         While at all times denying liability, for purposes of this Third-Party Demand, Ethyl adopts

by reference as if copied herein in extenso all of Plaintiffs’ allegations regarding the background

of this matter as asserted in Paragraphs 4 – 13 of Plaintiff’s Petition for Damages against the

Defendants identified above in Paragraph 9.

                              Employer/Premise Owner Defendants

                                                  25.

         The allegations set forth above are reiterated as if copied herein in extenso against the

Defendants identified above in Paragraph 20(A) – 20(C) as Employer/Premise Owner Defendants.

                                                  26.

         While at all times denying liability, Ethyl adopts herein by reference as though set forth in


                                              Page 5 of 13
92644
        Case 2:19-cv-12926-EEF-JCW Document 1-3 Filed 10/03/19 Page 6 of 13




extenso all of Plaintiffs’ allegations regarding the negligence of all Defendants and Plaintiffs’

allegations regarding the negligence of the Employer/Premise Owner Defendants as asserted in

Plaintiff’s Petition for Damages at Paragraphs 14 – 17 and 22 – 30, respectively, insofar as they

assert the fault, negligence, strict liability, and other bases of liability, against each of the

Employer/Premises Owner Defendants identified above in Paragraph 20(A) – 20(C).

   Asbestos Miners/Manufacturers/Sellers/Suppliers/Distributor/Contractor Defendants

                                                       27.

         The allegations set forth above are reiterated as if copied herein in extenso against the

Defendants       identified      above      in     Paragraph        20(D)        –   20(E)       as    Asbestos

Miners/Manufacturers/Sellers/Suppliers/Distributor/Contractor Defendants.

                                                       28.

         While at all times denying liability, Ethyl adopts herein by reference as though set forth in

extenso all of Plaintiffs’ allegations regarding the negligence of all Defendants and Plaintiffs’

allegations          regarding           the           negligence             of          the          Asbestos

Miners/Manufacturers/Sellers/Suppliers/Distributors Defendants as asserted in Plaintiff’s Petition

for Damages at Paragraphs 14 – 17 and 18 – 21, respectively, insofar as they assert the fault,

negligence,     strict   liability,   and      other   bases       of   liability,   against     the   Asbestos

Miners/Manufacturers/Sellers/Suppliers/Distributor/Contractor Defendants identified above in

Paragraph 20(D) – 20(E).

                                            Contractor Claims

                                                       29.

         The allegations set forth above are reiterated as if copied herein in extenso against the

Asbestos Miners/Manufacturers/Sellers/Suppliers/Distributor/Contractor Defendants identified

above in Paragraphs 20(D) – 20(E).

                                                       30.

         In addition to the claims set forth above, Ethyl avers that Plaintiff worked in close and/or

frequent       proximity         to      employees           and        agents       of        the     Asbestos

Miners/Manufacturers/Sellers/Suppliers/Distributor/Contractor Defendants identified above in

Paragraphs 20(D) – 20(E) while he was employed by Arkla Chemical Corporation, RRI Energy,


                                                  Page 6 of 13
92644
        Case 2:19-cv-12926-EEF-JCW Document 1-3 Filed 10/03/19 Page 7 of 13




Inc., Noram Energy Corp., and/or International Paper Company. While in close and/or frequent

proximity         to         employees          and/or         agents     of         the    Asbestos

Miners/Manufacturers/Sellers/Suppliers/Distributors/Contractor Defendants identified above in

Paragraphs 20(D) – 20(E), those employees and/or agents removed, manipulated, installed, and/or

handled asbestos-containing products, and this created dust that Plaintiff breathed, thereby

exposing him to asbestos.

                                                    31.

         Plaintiff was an intended and/or foreseeable user and/or bystander who was exposed to

these asbestos-containing products.

                                                    32.

         At            all            material                 times,          the          Asbestos

Miners/Manufacturers/Sellers/Suppliers/Distributor/Contractor Defendants identified above in

Paragraphs 20(D) – 20(E) had the care, custody, and control of the asbestos-containing products

to which Plaintiff was exposed. These products were defective and created an unreasonable risk

of       harm     to      persons        such      as      Plaintiff.   Further,      the   Asbestos

Miners/Manufacturers/Sellers/Suppliers/Distributor/Contractor Defendants identified above in

Paragraphs 20(D) – 20(E) failed to provide adequate warnings regarding the danger posed by the

asbestos-containing products to which Plaintiff was exposed.

                                                    33.

         Through the above-stated acts and omissions, the employees and/or agents of the Asbestos

Miners/Manufacturers/Sellers/Suppliers/Distributor/Contractor Defendants identified above in

Paragraphs 20(D) – 20(E) caused Plaintiff to be exposed to asbestos. These Defendants knew or

reasonably should have known that injury to Plaintiff was substantially likely to follow his

exposure to asbestos. And given this knowledge, the acts and omissions of the Defendants were

negligent and Plaintiff’s disease proximately resulted from these acts, omissions, and negligence.

                                            Johns-Manville

                                                    34.

         The allegations set forth above are reiterated as if copied herein in extenso against Johns-

Manville.


                                                Page 7 of 13
92644
        Case 2:19-cv-12926-EEF-JCW Document 1-3 Filed 10/03/19 Page 8 of 13




                                                  35.

         While at all times denying liability, Ethyl adopts herein by reference as though set forth in

extenso all of Plaintiff’s allegations regarding the negligence of all Defendants and Plaintiffs’

allegations         regarding          the         negligence         of         the        Asbestos

Miners/Manufacturers/Sellers/Suppliers/Distributors Defendants as asserted in Plaintiff’s Petition

for Damages at Paragraphs 14 – 17 and 18 – 21, respectively, insofar as they assert the fault,

negligence, strict liability, and other bases of liability, against Johns-Manville.

                                                  36.

         Moreover, the products mined, manufactured, distributed, supplied, sold, and/or used by

Johns-Manville were defective and unreasonably dangerous. Plaintiff was an intended and/or

foreseeable user and/or bystander who was exposed to these asbestos-containing products.

                                                  37.

         The Manville Trust has succeeded to the liabilities of the Johns-Manville Corporation and

is the proper entity subject to claims for contribution or for establishing credits or offsets with

respect to the liability of Johns-Manville Corporation.

                                                  38.

         Johns-Manville designed, tested, evaluated, manufactured, packaged, furnished, stored,

handled, installed, distributed, and/or sold, without limitation, asbestos-containing insulation,

asbestos-containing pipe insulation, asbestos-containing mud, asbestos-containing insulation

block, asbestos-containing cloth, asbestos-containing fill material, and other asbestos-containing

products, and caused these materials to be transported, thereby exposing Plaintiff thereto. If

Plaintiff was exposed to some level of asbestos dust from any Johns-Manville asbestos-containing

products used at any premises at which Plaintiff worked, which is denied as to Ethyl facilities,

Johns-Manville is liable for negligence, fault, strict liability, and strict products liability in

connection with the manufacturing, distributing, and design of the asbestos-containing products.

                                                  39.

         As a manufacturer of various asbestos-containing products, Johns-Manville knew or

should have known that use by and in the vicinity of Plaintiff and those similarly situated, of such

products would cause injury and, despite that knowledge, Johns-Manville did not provide proper


                                              Page 8 of 13
92644
        Case 2:19-cv-12926-EEF-JCW Document 1-3 Filed 10/03/19 Page 9 of 13




instructions and/or warnings, for which Johns-Manville is liable pursuant to Louisiana Civil Code

article 2315.

                                                 40.

         The products mined, manufactured, designed, distributed, supplied, sold, and/or otherwise

used by Johns/Manville were defective in design, unreasonably dangerous, and/or unreasonably

dangerous per se, which defects include, without limitation, the following:

            A. The mining, manufacture, design, distribution, supply, sale, and/or use of products

                that are unreasonably dangerous and/or unreasonably dangerous per se;

            B. The mining, manufacture, design, distribution, supply, sale, and/or use of products

                that possess inherent and known properties that make them unreasonably dangerous

                by presenting potential for causing serious injury and health problems to those who

                would be foreseeably exposed to them;

            C. Lack of warning or of sufficient warning of the hazards these products would

                present in the course of their normal and/or foreseeable use and/or intended use;

            D. Lack of safety instruction or of sufficient safety instruction for eliminating or

                reducing the health risks associated with the intended use of these products;

            E. Failure to inspect these products to assure sufficiency and adequacy of warnings

                and safety cautions;

            F. Failure to test or adequately test these products for defects or hazards that they

                could present to the intended or foreseeable users;

            G. Failure to truthfully report or adequately report the results of product testing and

                medical studies associated with the foreseeable hazards of these products by the

                intended or foreseeable users;

            H. Failure to properly design these products where the nature of the product did not

                require the use of asbestos mineral or where alternate, equally suitable substances

                were readily available;

            I. Defects in the composition and construction of these products;

            J. Failure to recall these products mined, manufactured, sold, supplied, and

                distributed;


                                             Page 9 of 13
92644
        Case 2:19-cv-12926-EEF-JCW Document 1-3 Filed 10/03/19 Page 10 of 13




              K. Failure to properly package these products so they could be safely transported,

                  handled, stored, and/or disposed of;

              L. Over warranting the safety of these products that were manufactured, sold, and/or

                  supplied by Johns-Manville; and

              M. Such other defects as will be shown at the trial of this matter.

                                                    41.

          The proximate cause of Plaintiff’s alleged injury, illness, and damages, if any, was the

result of the fault and defective products of Johns-Manville in connection with the manufacture,

sale, and distribution of its asbestos-containing products.

                                                    42.

          Johns Manville was also negligent in engaging in the substandard conduct enumerated

above and this negligence was also a proximate cause of Plaintiff’s alleged injuries, illness, and

damages, if any.

                                                    43.

          While at all times denying liability, Ethyl further adopts and incorporates all of the

allegations of Plaintiff’s Original Petition for Damages, as if those allegations were copied herein,

in extenso, against Johns Manville.

                                                    44.

          While at all times denying liability, Ethyl hereby reiterates and restates all allegations of

fault, negligence, substandard conduct, and deficient acts and omissions set forth above and in

Plaintiff’s Original Petition as if copied herein in extenso against all Defendants-in-Cross-Claim

and Third-Party Defendants. Said fault, negligence, substandard conduct, and deficient acts and

omissions were a proximate cause of the development of Plaintiff’s disease.

                                                    45.

          The filing of this Cross-Claim and Third-Party Demand will not delay the proceedings in

this case and is in accord with the Court’s January 9, 2019 Pretrial Order.

                                            JURY DEMAND

                                                    46.

          Ethyl re-urges and re-states its request for a trial by jury on all issues.


                                                Page 10 of 13
92644
        Case 2:19-cv-12926-EEF-JCW Document 1-3 Filed 10/03/19 Page 11 of 13




                                                PRAYER

                                                    47.

          Therefore, Ethyl Corporation prays that this Answer, Affirmative Defenses, Cross-Claims,

and Third-Party Demands be duly served and cited, and that after all due proceedings are had that

there be judgment herein in favor of Ethyl and against Plaintiffs, dismissing Plaintiffs’ claims,

with prejudice and at Plaintiffs’ sole cost.

          Solely in the alternative, Ethyl prays that, should it be found at fault and liable to Plaintiffs

herein, which is denied, that there be further judgment over and against the Cross-Claim

Defendants and Third-Party Defendants for any and all amounts owed to Plaintiffs and for virile

share credits or offsets with respect to all entities with which Plaintiffs have or may settle with, for

all costs of these proceedings, and for all other equitable and legal relief as the nature of the case

may permit, as the law may allow, and as may be shown at the trial of this matter.



                       [SIGNATURE BLOCK, SERVICE INSTRUCTIONS,
                      AND CERTIFICATE OF SERVICE ON NEXT PAGES]




                                                Page 11 of 13
92644
        Case 2:19-cv-12926-EEF-JCW Document 1-3 Filed 10/03/19 Page 12 of 13




                                            Respectfully submitted,

                                            BIENVENU, BONNECAZE, FOCO, VIATOR
                                            & HOLINGA, APLLC


                                            By:
                                                David M. Bienvenu, Jr. (Bar Roll No. 20700)
                                                John Allain Viator (Bar Roll No. 25915)
                                                Lexi T. Holinga (Bar Roll No. 30096)
                                                Anthony J. Lascaro (Bar Roll No. 32546)
                                                Melissa Jade Shaffer (Bar Roll No. 37867)
                                                4210 Bluebonnet Blvd.
                                                Baton Rouge, LA 70809
                                                Phone: (225) 388-5600
                                                Fax: (225) 388-5622
                                                asbestos@bblawla.com

                                            Counsel for Ethyl Corporation


PLEASE SERVE THE FOLLOWING WITH CITATION; PLAINTIFF’S ORIGINAL
PETITION FOR DAMAGES; PLAINTIFFS’ FIRST SUPPLEMENTAL PETITION; AND
THIS ANSWER, CROSS-CLAIMS, AND THIRD-PARTY DEMANDS:

    1. Taylor-Seidenbach, Inc. as the successor-in-interest to Taylor Contracting and
       Supply Company, Inc.
       Through its registered agent for service of process:
       Robert I. Shepard
       731 South Scott Street
       New Orleans, LA 70119

    2. Enable Midstream Partners, LP as successor-in-interest to Arkla Chemical
       Corporation and Arkansas Louisiana Chemical Corporation
       Through its registered agent for service of process:
       Corporation Service Company
       501 Louisiana Avenue
       Baton Rouge, LA 70802

    3. Centerpoint Energy Resources Corp as successor-in-interest to Arkla, Inc. and/or
       Noram Energy Corp and/or RRI Energy, Inc.
       Through its registered agent for service of process:
       CT Corporation System
       3867 Plaza Tower Drive
       Baton Rouge, LA 70816

    4. RRI Energy Services, Inc. as successor-in-interest to RRI Energy, Inc. and/or Noram
       Energy Services, Inc.
       Through its registered agent for service of process:
       CT Corporation System
       3867 Plaza Tower Drive
       Baton Rouge, LA 70816


                          [MORE SERVICES ON NEXT PAGE]




                                       Page 12 of 13
92644
        Case 2:19-cv-12926-EEF-JCW Document 1-3 Filed 10/03/19 Page 13 of 13




PLEASE SERVE THE FOLLOWING WITH THIS ANSWER, CROSS-CLAIM, AND
THIRD-PARTY DEMAND

    1. Taylor-Seidenbach, Inc., individually
       Through its counsel of record:
       C. Kelly Lightfoot
       Richard J. Garvey, Jr.
       Edward J. Lassus, Jr.
       HAILEY, MCNAMARA, HALL, LARMANN & PAPALE, LLP
       One Galleria Boulevard, Suite 1400
       Metairie, LA 70001-8288

    2. Owens-Illinois, Inc. d/b/a O-I
       Through its counsel of record:
       Walter G. Watkins, III
       Mary R. Arthur
       Elizabeth R. Penn
       FORMAN WATKINS & KRUTZ, LLP
       One Shell Square
       701 Poydras Street, Suite 4350
       New Orleans, LA 70139-6001

SERVICE WILL BE MADE ON THE FOLLOWING DEFENDANTS PURSUANT TO LA
RS § 13:3204

    1. ICF International, Inc., as the successor-in-interest to Kaiser Engineers, Inc.
       Through service on its registered agent for service of process:
       CT Corporation System
       4701 Cox Rd, Ste 285
       Glen Allen, VA 23060

    2. The Manville Trust, as successor-in-interest to Johns-Manville Corporation
       Through service on its registered agent for service of process:
       Wilmington Trust, National Association
       Rodney Square North 1100 North Market Street
       Wilmington, DE 19890

                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been forwarded to counsel for the
Plaintiff and all other known counsel of record via e-mail and/or United States Mail, properly
addressed, and postage prepaid on this 7th day of February, 2019.


                             _________________________________
                                    Anthony J. Lascaro




                                         Page 13 of 13
92644
